                      Case 1:19-mj-00187-DAR Document 1 Filed 07/18/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                          for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

                   United States of America                                   )
                              v.                                              )
                                                                              )        Case No.
                                                                              )
                      Christopher Young                                       )
                      DOB:                                                    )
                                                                              )
                          Defendant(s)


                                                    CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 16, 2019 to June 24, 2019 in the county of                                                                               in the
                       District of             Columbia                 , the defendant(s) violated:

             Code Section                                                                 Offense Description
                                 did knowingly attempt to employ, use, persuade, induce, entice, and coerce a minor to engage in sexually explicit conduct for the purpose
18 USC § 2251(a)                 of producing any visual depiction of such conduct, knowing and having reason to know that such visual depiction would be transported
                                 using any means and facility of interstate commerce and in and affecting interstate commerce; was produced using materials that had
                                 been mailed, shipped, and transported in interstate or foreign commerce; and was transported using any means and facility of interstate
                                 commerce and in and affecting interstate commerce.
18 USC § 2422(b)                 using a facility of interstate commerce, that is a computer, did knowingly attempt to persuade, induce, entice and coerce a minor under 18
                                 years of age to engage in sexual activity under such circumstances as would constitute a criminal act under Title 22, District of Columbia
                                 Code, Section 3008.
22 D.C.C. §§ 3008 &
3020(a)(1) &(a)(2)               being more than four years older than O.W., a child under 16 years of age, that is 10 years of age, engaged in a sexual act with O.W. and
                                 caused O.W. to engage in a sexual act, that is insertion of the defendant’s penis into O.W.’s mouth, and at the time, O.W. was under the
                                 age of 18 years and the defendant had a significant relationship to O.W.
          This criminal complaint is based on these facts:

                              SEE ATTACHED STATEMENT OF FACTS




          ✔ Continued on the attached sheet.
          u


                                                                                                               Complainant’s signature

                                                                                                              Alix Skelton, S/A, FBI
                                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:              07/18/2019
                                                                                                                   Judge’s signature

City and state:                         Washington, D.C.                                      Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                                Printed name and title
